internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-112591-98 date february index no number release date re legend dear tin decedent year year date son son’s wife daughter date court in a letter dated and subsequent submissions you requested a ruling concerning the generation-skipping_transfer gst tax consequences of the proposed division of a grandfathered trust this letter responds to your request decedent created a revocable_trust in year on decedent’s death in year the trust became irrevocable and was divided into two trusts a marital trust and a family_trust this ruling_request concerns the family_trust trust decedent’s spouse died testate on date decedent’s spouse appointed the marital trust to her estate and her estate has been distributed under her will article ii d d of the trust provides that upon the first date that the decedent and the decedent’s spouse are both deceased if son shall then be living then commencing on such date and during son’s lifetime the trustee may distribute or apply any part of the net_income of the trust up to a maximum of fifty percent of such net_income to or for the benefit of son at such times and in such manner as the trustee shall in its sole discretion deem advisable for the health and support in reasonable comfort of son article ii d e of the trust provides that upon the first date that the decedent the decedent’s spouse and son are all deceased if son’s wife shall then be living then commencing on such date and during son’s wife’s lifetime the trustee may distribute or apply any part of the net_income of the trust up to a maximum of fifty percent of such net_income to or for the benefit of son’s wife at such times and in such manner as the trustee shall in its sole discretion deem advisable for the health and support in reasonable comfort of son’s wife in making this determination the trustee shall take into consideration all other income available to the son’s wife article ii d f of the trust provides that upon the first date that the decedent and the decedent’s spouse are both deceased then commencing on such date and until the first date that son son’s wife and daughter are all deceased to the extent that less than fifty percent of the net_income of the trust is distributed or applied for the benefit of son and son’s wife pursuant to the provisions of subparagraph d d and d e the trustee may distribute any part of the net_income of the trust up to a maximum of i the excess of fifty percent of the net_income of such trust over ii the amount of the net_income of such trust actually distributed to or applied for the benefit of son or son’s wife to or for the benefit of son’s children and the lineal_descendants of any deceased child of son at such times in such manner and in such proportions as to each such child of son and the lineal_descendants of any deceased child of son without any necessity to maintain equality of distribution as the trustee shall in its sole discretion deem advisable for the health education including college and professional education and support in reasonable comfort of the children of son and the lineal_descendants of any deceased child of son article ii d g of the trust provides that upon the first date that the decedent and the decedent’s spouse are both deceased then commencing on such date and until the first date that son son’s wife and daughter are all deceased in addition to the income payments the trustee may distribute any part of the principal of the trust up to a maximum of fifty percent of the said principal to or for the benefit of son if he survives the decedent and the decedent’s spouse and for so long as he shall live the children of son and the lineal_descendants of any deceased child of son at such times in such manner and in such proportions as to the son each child of the son and the lineal_descendants of any deceased child of the son without any necessity to maintain equality of distribution as the trustee shall in its sole discretion deem advisable for the health education including college and professional education and support in reasonable comfort of son son’s children and the lineal_descendants of any deceased child of son article ii d h provides that upon the first date that the decedent and decedent’s spouse are both deceased if daughter is still living then commencing on such date and during daughter’s lifetime the trustee may distribute or apply any part of the net_income of the trust up to a maximum of fifty percent of such net_income to or for the benefit of daughter at such times and in such manner as the trustee shall in its sole discretion deem advisable for the health and support in reasonable comfort of daughter article ii d i of the trust provides that upon the first date that decedent and decedent’s spouse are both deceased then commencing on such date and until the first date that daughter son and son’s wife are all deceased to the extent that less than fifty percent of the net_income of the trust is distributed to or applied for the benefit of daughter pursuant to the provisions of article ii d h the trustee may distribute any part of the net_income of such trust up to a maximum of i the excess of fifty percent of the net_income of such trust over ii the amount of the net_income of such trust actually distributed to or applied for the benefit of daughter to or for the benefit of daughter’s children and the lineal_descendants of any deceased child of daughter at such times in such manner and in such proportions as to each such child of daughter and the lineal_descendants of any deceased child of daughter without any necessity to maintain equality of distribution as the trustee shall in its sole discretion deem advisable for the health education including college and professional education and support in reasonable comfort of the daughter’s children and the lineal_descendants of any deceased child of daughter article ii d j of the trust provides that upon the first date that the decedent and the decedent’s spouse are both deceased then commencing on such date and until the first date that daughter son and son’s wife are all deceased in addition to the income payments the trustee may distribute any part of the principal of the trust up to a maximum of fifty percent of the said principal to or for the benefit of daughter if she survives the decedent and the decedent’s spouse and for so long as she shall live the children of daughter and the lineal_descendants of any deceased child of the decedent’s daughter at such times in such manner and in such proportions as to the daughter each child of the daughter and the lineal_descendants of any deceased child of daughter without any necessity to maintain equality of distribution as the trustee shall in its sole discretion deem advisable for the health education including college and professional education and support in reasonable comfort of daughter daughter’s children and the lineal_descendants of any deceased child of daughter article ii d l of the trust provides that upon the first date that the decedent the decedent’s spouse son son’s wife and daughter are all deceased the trust will terminate and the principal and accumulated income if any of trust will be distributed in equal shares to the decedent’s then living grandchildren if any grandchild of the decedent shall not be then living but shall have one or more lineal_descendants then living then the share which would otherwise have been distributed to such grandchild shall be distributed to his or her then living lineal_descendants per stirpes on date the court entered a summary final judgment in which it construed the trust in the summary final judgment the court determined that decedent’s testamentary intentions would be best effectuated by construing the administrative terms of the trust as severing the trust into two separate trusts the court ordered that the trustee shall sever the trust into two separate trusts one for the benefit of son and his family and the other for the benefit of daughter and her family the court further ordered that the trustee fund each such trust with a interest in each and every significant asset interest and right held under the trust in addition the court held that the trustee shall administer each of the severed trusts as separate and independent trusts pursuant to the original terms of trust which will remain in effect until the last to die of son son’s wife and daughter at which time the separate trusts will terminate and all of the remaining assets will be distributed to decedent’s grandchildren per stirpes as provided in paragraph d l of article ii of trust taxpayers represent that on the last to die of son son’s wife and daughter the separate trusts will terminate and be recombined into one trust the remaining trust assets then will be distributed to decedent’s grandchildren per capita as provided in paragraph d l of article ii of trust if a grandchild is then deceased that grandchild’s share will then be distributed per stirpes to the then living descendants of that grandchild as provided in paragraph d l of trust you have requested the ruling that the division of trust into two separate trusts for son and son's family and for daughter and daughter’s family will not cause trust to lose its exempt status for generation-skipping_transfer_tax gst purposes sec_2601 of the code imposes a tax on every generation- skipping transfer sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate and gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a if all interests in the trust are held by a trust-- skip persons or b if-- in the trust and i there is no person holding an interest distribution including distributions on termination be made from the trust to a non-skip_person ii at no time after the transfer may a an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax the trust for the benefit of son and son’s family and daughter and daughter’s family is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below decedent’s generation because however the trust was irrevocable on date and there have been no additions to the trust since that date it is exempt from the gst tax pursuant to sec_26_2601-1 under the court-ordered division of the trust the interests of son and daughter's children and their descendants will remain the same and the timing of the termination of the resulting trusts will remain the same consequently the value of the income or corpus interest of each beneficiary will not change materially as a result of the division of the trust corpus into two separately administered trusts accordingly the proposed division of the trust into two trusts will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the original terms of the trust based on the information submitted and the representations made we conclude that the division of the trust into two equal trusts will not cause the two separate trusts or any distributions from any of the two separate trusts to be subject_to the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours christine e ellison christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
